Case 1:19-cv-13768-RBK-KMW Document 1 Filed 06/14/19 Page 1 of 16 PageID: 1



Jacob M. Polakoff, Bar No. 035832006
jpolakoff@bm.net
BERGER MONTAGUE PC
1818 Market Street, Suite 3600
Philadelphia, PA 19103
Tel. 215.875.3000
Fax 215.875.4604

Attorneys for Plaintiff

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

Joshua S. Saylor, individually and as a             )
representative of the classes,                      )       Case No.
                                                    )
                                                    )       CLASS ACTION COMPLAINT
                                                    )       DEMAND FOR JURY TRIAL
                          Plaintiff,                )
v.                                                  )
                                                    )
RealPage, Inc.,                                     )
                                                    )
                          Defendant.                )

       Joshua S. Saylor (“Plaintiff”), who resides at 273 Millbridge Rd., Clementon, New

Jersey 08021, by and through his attorneys, on behalf of himself, and the consumer Class set

forth below, brings this Class Action Complaint against RealPage, Inc. (“Defendant” or

“RealPage”), whose principal place of business is located at 2201 Lakeside Blvd., Richardson,

Texas 75082, pursuant to the federal Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.

(“FCRA”) and its New Jersey state counterpart, N.J.S.A. § 56:11-28, et seq. (“NJ FCRA”).

                                          INTRODUCTION

       1.      Recognizing that employers, lenders, and landlords use consumer reports to deny

people jobs, credit, and housing, Congress has chosen to regulate the content and procurement of

these reports through the Fair Credit Reporting Act, 15 U.S.C. § 1681, et. seq.

       2.      Defendant RealPage, Inc., a large consumer reporting agency, has systematically
Case 1:19-cv-13768-RBK-KMW Document 1 Filed 06/14/19 Page 2 of 16 PageID: 2



and willfully violated the FCRA and its New Jersey analogue by failing to use reasonable

procedures to ensure the maximum possible accuracy of its reports.

          3.     Specifically, Defendant fails to take reasonable steps to ensure that its reports do

not inaccurately identify people as sex offenders. Defendant routinely fails to consult either the

United States Department of Justice’s National Sex Offender Website or the online state sex

offender searchable databases before falsely labeling consumers, including Plaintiff, as sex

offenders.

          4.     Based on Defendant’s pattern and practice of related violations, Plaintiff asserts

FCRA and NJ FCRA claims on behalf of himself and the Classes set forth below. On behalf of

himself and the Classes, Plaintiff seeks actual damages, statutory damages, punitive damages,

attorneys’ fees, litigation expenses, costs, and all available other appropriate relief.

                                            THE PARTIES

          5.     Individual and representative Plaintiff Joshua S. Saylor is a resident of New

Jersey.

          6.     Plaintiff is a natural person and a “consumer” as defined by the FCRA and NJ

FCRA.

          7.     Defendant RealPage, Inc. is a Delaware corporation and is headquartered in

Richardson, Texas.

          8.     RealPage is a consumer reporting agency within the meaning of the FCRA and NJ

FCRA, that provides background checks to landlords.

          9.     According to Defendant, it has “access to the industry’s largest online criminal

and   sex      offender   database–almost    twice       as   much   data   as   leading   competitors.”

https://www.realpage.com/apartment-marketing/resident-screening/ (last visited on June 13,



                                                     2
Case 1:19-cv-13768-RBK-KMW Document 1 Filed 06/14/19 Page 3 of 16 PageID: 3



2019). This database is a proprietary database Defendant has cobbled together from a variety of

sources—it is not a public database.

       10.     For monetary fees, RealPage engages in the practice of assembling information on

consumers for the purpose of furnishing consumer reports to third parties.            RealPage uses

interstate commerce, including postal mail and the Internet, for the purpose of preparing and

furnishing such reports.

       11.     The data and reports RealPage sells bears on the credit history, credit worthiness,

reputation, personal characteristics and mode of living of the consumers that are subject of the

reports.

                                 JURISDICTION AND VENUE

       12.     This Court has jurisdiction over Plaintiff’s claims under the FCRA, 15 U.S.C. §

1681p and 28 U.S.C. § 1331. The Court has supplemental jurisdiction over Plaintiff’s claim

under the NJ FCRA under 28 U.S.C. § 1367. The Court further has jurisdiction over the NJ

FCRA claims under the Class Action Fairness Act, 28 U.S.C. § 1332(d).

       13.     The Court has personal jurisdiction over Defendant. Defendant conducts business

in this District, including issuing consumer reports on residents in this District, and delivers them

to prospective landlords and management companies in this District.

       14.     Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to the claim occurred in this District.

                                STATUTORY BACKGROUND

       15.     Enacted in 1970, the FCRA’s passage was driven in part by two related concerns:

first, that consumer reports were playing a central role in people’s lives at crucial moments, such

as when they applied for a job or credit, and when they applied for housing. Second, despite



                                                  3
Case 1:19-cv-13768-RBK-KMW Document 1 Filed 06/14/19 Page 4 of 16 PageID: 4



their importance, consumer reports were unregulated and had widespread errors and

inaccuracies.

        16.     While recognizing that consumer reports play an important role in the economy,

Congress wanted consumer reports to be “fair and equitable to the consumer” and to ensure “the

confidentiality, accuracy, relevancy, and proper utilization” of consumer reports. 15 U.S.C. §

1681.

        17.     The FCRA was enacted based on Congress’s finding that there is a “need to

ensure that consumer reporting agencies exercise their grave responsibilities with fairness,

impartiality, and a respect for the consumer’s right to privacy.” 15 U.S.C. § 1681(a)(4).

        18.     Under 15 U.S.C. § 1681e(b), consumer reporting agencies are required “to follow

reasonable procedures to assure maximum possible accuracy of the information concerning the

individual about whom the report relates” (emphasis added).

        19.     The NJ FCRA has an identical maximum possible accuracy requirement.

N.J.S.A. § 56:11‐32(b).

        20.     As described below, RealPage wholly disregarded its “grave responsibilities” with

respect to Plaintiff’s and class members’ consumer reports.

                        ALLEGATIONS RELATING TO PLAINTIFF

        21.     In 2018, Plaintiff started a graduate program seeking to obtain an advanced

degree in Molecular Biology and Neuroscience at Rowan University Graduate School of

Biomedical Sciences in Stratford, New Jersey.

        22.     Prior to starting his graduate program, Plaintiff applied to rent an apartment in

Clementon, New Jersey in August 2018.

        23.     In connection with his application process for the apartment, SDK Millbridge



                                                4
Case 1:19-cv-13768-RBK-KMW Document 1 Filed 06/14/19 Page 5 of 16 PageID: 5



Gardens apartment community requested a consumer report about Plaintiff from Defendant.

         24.    On or around August 21, 2018, Defendant prepared a consumer report regarding

Plaintiff and furnished the report to SDK Millbridge Gardens for a fee.

         25.    The consumer report sold by Defendant was grossly inaccurate and defamed

Plaintiff.

         26.    The report falsely portrayed Plaintiff as a registered sex offender in Indiana.

         27.    Defendant’s report erroneously included information about an individual who

shares Plaintiff’s first and last name but who does not share Plaintiff’s date of birth, middle

name, or social security number (“Registered Sex Offender Joshua Saylor”).

         28.    Plaintiff is not a registered sex offender.

         29.    Plaintiff has never lived in Indiana.

         30.    Defendant’s report failed to match Plaintiff’s exact name, “Joshua Seth Saylor,”

and his date of birth, to the sex offender registry information about registered Sex Offender

Joshua Saylor in Indiana.

         31.    Despite the lack of a matching date of birth middle name, state of residence or

social security number, Defendant reported that Plaintiff matched Registered Sex Offender

Joshua Saylor on the Indiana Sex Offender Registry.

         32.    The U.S. Department of Justice maintains the National Sex Offender Website.

http://www.nsopw.gov. This database allows the public to search through the sex offender

“registries for all 50 states, the District of Columbia, U.S. territories, and Indian Country.” Id.

         33.    Indiana also maintains a searchable online database.1

         34.    These easily accessible databases include sufficient information to exclude the



1
    http://www.icrimewatch.net/indiana.phps
                                                   5
Case 1:19-cv-13768-RBK-KMW Document 1 Filed 06/14/19 Page 6 of 16 PageID: 6



Registered Sex Offender Joshua Saylor as a match to Plaintiff.

       35.      In a matter of minutes, Plaintiff was able to identify the flaw in Defendant’s

reporting. After reviewing the National Sex Offender Website and the Indiana online searchable

database, it was apparent that Registered Sex Offender Joshua Saylor was 25 years old at the

time of the report. Plaintiff was 26 years old. Further, the sex offender registry information

contains a photograph of Registered Sex Offender Joshua Saylor and a description of several

physical characteristics, including Registered Sex Offender Joshua Saylor’s hair and eye color

and scars/tattoos. Besides sharing the same name first and last name, Registered Sex Offender

Joshua Saylor has no middle name, and has blonde hair, blue eyes, and a Swastika tattooed on

his buttocks.

       36.      Plaintiff has none of the physical characteristics that Registered Sex Offender

Joshua Saylor has. Simply looking at Plaintiff’s driver’s license would have confirmed that

Registered Sex Offender Joshua Saylor is a different individual than Plaintiff. Plaintiff was 26

years of age at the time of the report, and has brown hair and brown eyes.

       37.      In addition to the National Sex Offender Website providing sufficient data to

exclude a match between Plaintiff and Registered Sex Offender Joshua Saylor, the underlying

court records for Registered Sex Offender Joshua Saylor’s offense also exclude such a match.

Those records confirm that Plaintiff has a different date of birth than the Registered Sex

Offender Joshua Saylor.

       38.      Defendant failed to consult either the National Sex Offender Website, the Indiana

online searchable database, or the underlying court records before falsely labeling Plaintiff as a

sex offender.

       39.      Defendant’s failure to consult publicly available records was unreasonable, and



                                                6
Case 1:19-cv-13768-RBK-KMW Document 1 Filed 06/14/19 Page 7 of 16 PageID: 7



resulted in Plaintiff’s report being inaccurate and defamatory.

         40.   Defendant does not go to the courthouse to obtain records or even consult with the

relevant government entity to verify information when it prepares a report. Instead, Defendant

buys its criminal information in bulk from third parties. This information contains incomplete

personal identifiers, and does not include even basic publicly available information, such as dates

of birth and physical descriptors.

         41.   Instead of engaging in further review, Defendant issued an inaccurate report

stating that Plaintiff was a convicted sex offender on the Indiana Sex Offender Registry.

         42.   Because of Defendant’s inaccurate reporting, Plaintiff lost the opportunity to lease

the apartment of his choosing.       Plaintiff was upset, embarrassed, and angry that he was

mislabeled as a sex offender.

         43.   After Plaintiff provided them with additional information, SDK Millbridge

Gardens was willing to disregard the inaccurate report it purchased and rent Plaintiff a different

apartment.

         44.   In sum, Defendant’s report on Plaintiff repeatedly and systematically violated the

FCRA’s and NJ FCRA’s “maximum possible accuracy” mandate.

         ALLEGATIONS RELATING TO DEFENDANT’S BUSINESS PRACTICES

         45.   Defendant’s reports are created in a highly automated fashion using algorithms to

link potential tenants to criminal records.

         46.   Defendant does not obtain its criminal record information directly from the

courthouses. Instead, it buys data in bulk from criminal records vendors. Bulk data of public

records information is often incomplete and missing key personal identifiers, like full dates of

birth.



                                                 7
Case 1:19-cv-13768-RBK-KMW Document 1 Filed 06/14/19 Page 8 of 16 PageID: 8



       47.      Defendant’s reports undergo little, if any, manual review before they are released

to a landlord. Indeed, RealPage touts that it “returns thorough results in about 30 seconds so you

can move forward with the application process faster.” https://www.realpage.com/apartment-

marketing/resident-screening/.

       48.      Defendant employs loose matching criteria to match potential tenants with public

records. Of the relevant personal identifying information, only Plaintiff’s first and last name

matched that of the sex offender.

       49.      RealPage has been sued previously by the Federal Trade Commission (“FTC”) for

FCRA violations due to its reporting practices because it used loose matching criteria to link

potential tenants with criminal records, including records containing sex offender registry

information. FTC v. RealPage, Inc., No 3:18-cv-2737 (N.D. Tex.). RealPage paid $3 million,

the largest civil penalty obtained by the FTC against a background screening company, to settle

FTC claims alleging it failed to take reasonable steps to ensure the maximum possible accuracy

of tenant screening information it includes in its consumer reports provided to its clients.

       50.      If Defendant had reasonable procedures to assure maximum possible accuracy, it

would have determined that the sex offender record in Plaintiff’s consumer report belonged to

someone else.

       51.      Defendant did not consult with readily available online databases before accusing

Plaintiff of being a convicted sex offender on the Indiana Sex Offender Registry. If it had, this

serious error could have been avoided.

       52.      Instead, Defendant relied on static and incomplete information from a third-party

public record vendor.

       53.      Further, if Defendant had obtained the underlying court records for the sex



                                                 8
Case 1:19-cv-13768-RBK-KMW Document 1 Filed 06/14/19 Page 9 of 16 PageID: 9



offenses committed by Registered Sex Offender Joshua Saylor, Defendant could have obtained

additional information, including the date of birth, allowing Defendant to determine that Joshua

Saylor who was the subject on the Indiana Sex Offender Registry was a different person than

Plaintiff.

        54.    Defendant did not consult the underlying court records before issuing its report.

        55.    If it had done any of these things, this serious error could have been avoided.

        56.    By relying on loose matching criteria and failing to cross-check its information

against public records, Defendant systematically falsely labels people as sex offenders.

        57.    Defendant could have employed people to cross-reference its reports with

publicly available online databases and court records in real time. Instead, RealPage chose to

save money on production costs and run the risk of systematically issuing inaccurate reports.

        58.    Defendant’s inaccurate reports have caused consumers to lose apartments or other

housing, along with emotional distress, embarrassment and reputational harm.

        59.    Accordingly, Defendant has routinely and systematically willfully violated the

FCRA and NJ FCRA.

                              CLASS ACTION ALLEGATIONS

        60.    Plaintiff asserts his FCRA claims on behalf himself and as a representative of the

Inaccurate Reporting FCRA Class defined as follows:

               All individuals who were the subjects of consumer reports furnished by
               RealPage in the two years predating the filing of this Complaint and
               continuing through the date the class list is prepared which identified the
               individual as being a sex offender where the date of birth of the consumer
               does not match the date of birth of the person associated with the sex
               offender record.




                                                 9
Case 1:19-cv-13768-RBK-KMW Document 1 Filed 06/14/19 Page 10 of 16 PageID: 10



       61.        Plaintiff asserts his NJ FCRA claims on behalf himself and as a representative of

the Inaccurate Reporting NJ FCRA Class defined as follows:

                  All individuals who were the subjects of consumer reports while living in
                  New Jersey furnished by RealPage in the six years predating the filing of
                  this Complaint and continuing through the date the class list is prepared
                  which identified the individual as being a sex offender where the date of
                  birth of the consumer does not match the date of birth of the person
                  associated with the sex offender record.

       62.        Numerosity: The Classes are so numerous that joinder of all class members is

impracticable. RealPage is a large consumer reporting agency. Given the volume of RealPage’s

business, hundreds, if not thousands, of consumers fall within defined Classes.

       63.        Typicality:   Plaintiff’s claims are typical of the members of the Classes.

Defendant typically reports inaccurate information.         The FCRA and NJ FCRA violations

suffered by Plaintiff are typical of those of the other class members, and Defendant treated

Plaintiff consistent with other class members in accordance with its standard practices.

       64.        Adequacy: Plaintiff will fairly and adequately protect the interests of the Classes

and has retained counsel experienced in complex class action litigation.

       65.        Commonality: Common questions of law and fact exist as to all members of the

Classes and predominate over any questions solely affecting individual members, including but

not limited to:

                  a) Whether RealPage uses reasonable procedures to ensure maximum possible
                     accuracy in reporting consumers as sex offenders;

                  b) Whether RealPage’s violations of the FCRA and NJ FCRA were willful;

                  c) The proper measure of damages; and

                  d) The proper measure of punitive damages.

       66.        Class certification is appropriate under Fed. R. Civ. P. 23(b)(2) because



                                                  10
Case 1:19-cv-13768-RBK-KMW Document 1 Filed 06/14/19 Page 11 of 16 PageID: 11



Defendant’s policies and procedures apply generally to the class that final injunctive or

declaratory relief is appropriate.

       67.       Class certification is appropriate under Fed. R. Civ. P. 23(b)(3) because questions

of law and fact common to the Classes predominate over any questions affecting only individual

members of the Classes, and because a class action is superior to other available methods for the

fair and efficient adjudication of this litigation. Defendant’s conduct described in this Complaint

stems from common and uniform policies and practices, resulting in common violations of the

FCRA and NJ FCRA. Class certification also will obviate the need for unduly duplicative

litigation that might result in inconsistent judgments concerning Defendant’s practices.

Moreover, management of this action as a class action will not present any likely difficulties. In

the interests of justice and judicial efficiency, it would be desirable to concentrate the litigation

of all class members’ claims in a single forum.

                                             COUNT I
                                       15 U.S.C. § 1681e(b)
             Asserted on Behalf of Plaintiff and the Inaccurate Reporting FCRA Class

       68.       Plaintiff re-alleges and incorporates by reference the allegations in the preceding

paragraphs.

       69.       By erroneously reporting Plaintiff and Inaccurate Reporting FCRA Class

members as sex offenders, Defendant violated the FCRA by failing to follow reasonable

procedures to assure maximum possible accuracy of the information included in its consumer

reports. See 15 U.S.C. § 1681e(b).

       70.       The foregoing violations were negligent and/or willful.       Defendant acted in

knowing or reckless disregard of its obligations and the rights of Plaintiff and other Inaccurate

Reporting FCRA Class members under 15 U.S.C. § 1681e(b). In addition to the conduct set



                                                  11
Case 1:19-cv-13768-RBK-KMW Document 1 Filed 06/14/19 Page 12 of 16 PageID: 12



forth above, RealPage’s willful conduct is reflected by, inter alia, the following:

               a. The FCRA was enacted in 1970. RealPage has had years to become

                   compliant;

               b. RealPage is a corporation with access to legal advice through its own general

                   counsel’s office and outside counsel.       Yet, there is no contemporaneous

                   evidence that it determined that its conduct was lawful;

               c. Despite being previously sued by the FTC for falsely labeling consumers as

                   sex offenders, RealPage did not systematically review public databases to

                   ensure the accuracy of its reports with regard to labeling people as sex

                   offenders;

               d. RealPage knew or had reason to know that its conduct was inconsistent with

                   FTC guidance, caselaw, and the plain language of the FCRA;

               e. RealPage voluntarily ran a risk of violating the law substantially greater than

                   the risk associated with a reading that was merely careless;

               f. RealPage knew that matching individuals using name only would result in

                   false positives. However, it persisted in doing so;

               g. RealPage’s violations of the FCRA were negligent, and/or willful, and were

                   repeated and systematic.

       71.     Plaintiff and the Inaccurate Reporting FCRA Class are entitled to actual damages

and/or statutory damages of not less than $100 and not more than $1,000 for each and every

violation and are further entitled to recover their costs and attorneys’ fees, pursuant to 15 U.S.C.

§§ 1681n,o. Plaintiff and the Inaccurate Reporting Class are also entitled to punitive damages

pursuant to 15 U.S.C. § 1681n(a)(2).



                                                 12
Case 1:19-cv-13768-RBK-KMW Document 1 Filed 06/14/19 Page 13 of 16 PageID: 13



                                           COUNT II
                                    N.J.S.A. § 56:11‐32(b)
         Asserted on Behalf of Plaintiff and the Inaccurate Reporting NJ FCRA Class

       72.     Plaintiff re-alleges and incorporates by reference the allegations in the preceding

paragraphs.

       73.     By erroneously reporting Plaintiff and Inaccurate Reporting NJ FCRA Class

members as sex offenders, Defendant violated the FCRA by failing to follow reasonable

procedures to assure maximum possible accuracy of the information included in its consumer

reports. See N.J.S.A. § 56:11‐32(b).

       74.     The foregoing violations were negligent and/or willful.         Defendant acted in

knowing or reckless disregard of its obligations and the rights of Plaintiff and other Inaccurate

Reporting NJ FCRA Class members under N.J.S.A. § 56:11‐32(b). In addition to the conduct set

forth above, RealPage’s willful conduct is reflected by, inter alia, the following:

               a. The NJ FCRA was enacted in 1997. RealPage has had years to become

                   compliant;

               b. RealPage is a corporation with access to legal advice through its own general

                   counsel’s office and outside counsel.       Yet, there is no contemporaneous

                   evidence that it determined that its conduct was lawful;

               c. Despite being previously sued by the FTC for falsely labeling consumers as

                   sex offenders, RealPage did not systematically review public databases to

                   ensure the accuracy of its reports with regard to labeling people as sex

                   offenders;

               d. RealPage knew or had reason to know that its conduct was inconsistent with

                   FTC guidance, caselaw, and the plain language of the NJ FCRA;



                                                 13
Case 1:19-cv-13768-RBK-KMW Document 1 Filed 06/14/19 Page 14 of 16 PageID: 14



               e. RealPage voluntarily ran a risk of violating the law substantially greater than

                   the risk associated with a reading that was merely careless;

               f. RealPage knew that matching individuals using name only would result in

                   false positives. However, it persisted in doing so;

               g. RealPage’s violations of the NJ FCRA were negligent, and/or willful, and

                   were repeated and systematic.

       75.     Plaintiff and the Inaccurate Reporting NJ FCRA Class are entitled to actual

damages and/or statutory damages of not less than $100 and not more than $1,000 for each and

every violation, injunctive relief, punitive damages, and are further entitled to recover their costs

and attorneys’ fees pursuant to N.J.SA. 56:11-38-39.

                                    PRAYER FOR RELIEF

       76.     WHEREFORE, Plaintiff, on behalf of himself and the Classes, prays for relief as

follows:

               a) determining that this action may proceed as a class action under Fed. R. Civ.
                  P. 23;

               b) designating Plaintiff as representative for the Classes and designating
                  Plaintiff’s counsel as counsel for the Classes;

               c) issuing proper notice to the Classes at Defendant’s expense;

               d) issuing appropriate injunctive relief;

               e) declaring that Defendant committed multiple, separate violations of the FCRA
                  and NJ FCRA;

               f) declaring that Defendant acted willfully, in deliberate or reckless disregard of
                  Plaintiff’s rights and its obligations under the FCRA and NJ FCRA;

               g) awarding actual, statutory and punitive damages as provided by the FCRA and
                  NJ FCRA;

               h) awarding reasonable attorneys’ fees and costs as provided by the FCRA and

                                                 14
Case 1:19-cv-13768-RBK-KMW Document 1 Filed 06/14/19 Page 15 of 16 PageID: 15



                  NJ FCRA; and

               i) granting further relief, in law or equity, as this Court may deem appropriate
                  and just.


                               DEMAND FOR A JURY TRIAL

       77.     Plaintiff, pursuant to Fed. R. Civ. P. 38(b), demands a trial by jury.

                                                      Respectfully Submitted,

Date: June 14, 2019                                   /s/Jacob M. Polakoff
                                                      Jacob M. Polakoff, Bar No. 035832006
                                                      jpolakoff@bm.net
                                                      BERGER MONTAGUE PC
                                                      1818 Market Street, Suite 3600
                                                      Philadelphia, PA 19103
                                                      Tel. 215.875.3000
                                                      Fax 215.875.4604

                                                      E. Michelle Drake*
                                                      emdrake@bm.net
                                                      John G. Albanese*
                                                      jalbanese@bm.net
                                                      BERGER MONTAGUE PC
                                                      43 SE Main Street, Suite 505
                                                      Minneapolis, MN 55414
                                                      Tel. 612.594.5999
                                                      Fax 612.584.4470
                                                      *pro hac vice forthcoming

                                                      Attorneys for Plaintiff


                               Civ. Rule 11.2 CERTIFICATION

       The undersigned certifies, under penalty of perjury, pursuant to Civ. Rule 11.2, that the

matter in controversy in the foregoing Class Action Complaint is not the subject of any other

action pending in any court, arbitration forum, or administrative proceeding.

Date: June 14, 2019                                   /s/Jacob M. Polakoff
                                                      Jacob M. Polakoff, Bar No. 035832006
                                                      jpolakoff@bm.net

                                                15
Case 1:19-cv-13768-RBK-KMW Document 1 Filed 06/14/19 Page 16 of 16 PageID: 16



                                          BERGER MONTAGUE PC
                                          1818 Market Street, Suite 3600
                                          Philadelphia, PA 19103
                                          Tel. 215.875.3000
                                          Fax 215.875.4604

                                          E. Michelle Drake*
                                          emdrake@bm.net
                                          John G. Albanese*
                                          jalbanese@bm.net
                                          BERGER MONTAGUE PC
                                          43 SE Main Street, Suite 505
                                          Minneapolis, MN 55414
                                          Tel. 612.594.5999
                                          Fax 612.584.4470
                                          *pro hac vice forthcoming

                                          Attorneys for Plaintiff




                                     16
